Order issued September 25, 2015




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-01483-CR
                       ________________________________________

                       JEREMY DEMONE WILLIAMS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Lang, Evans, and Whitehill

         Based on the Court’s opinion of this date, we GRANT the May 13, 2015 motion of

Ronald L. Goranson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Ronald L. Goranson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jeremy Demone Williams, TDCJ No. 1967675, LeBlanc Unit, 3695 FM 3514, Beaumont, Texas,

77705.



                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE